Citation Nr: 0736981	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left total knee replacement, currently 
evaluated 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected osteochondritis of the right knee, 
currently evaluated 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
knee, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1983 to 
January 1984 and from February 1985 to September 1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).

Procedural history

In a February 1991 VA rating decision, the veteran was 
service connected for bilateral osteochondritis of the knees, 
each evaluated 10 percent disabling.

This appeal arises from a September 2002 rating decision 
which increased the assigned disability ratings from 10 
percent to 20 percent disabling.
In an August 2003 rating decision, the RO granted service 
connection for degenerative joint disease for each knee in 
addition to the previously service-connected osteochondritis, 
evaluating each knee as 10 percent disabling.  

The veteran subsequently underwent a total left knee 
replacement.  In an October 2006 rating decision, the RO 
combined the two service-connected left knee disabilities 
(osteochondritis and arthritis) into one (total knee 
replacement) and assigned a single 30 percent rating.

The veteran indicated on his VA Form 9 that he wanted a 
hearing before a Veterans Law Judge (VLJ) at the RO.  
However, in a letter from his representative dated April 6, 
2005, the veteran withdrew that request.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

Reasons for remand

1.  Entitlement to an increased disability rating for 
service-connected left total knee replacement associated with 
degenerative joint disease, currently evaluated 30 percent 
disabling.

The veteran's left knee disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 [knee replacement 
(prosthesis)].  After the June 2006 total knee replacement, 
the RO granted a 100 percent disability rating for the period 
from June 5, 2006 through July 31, 2006 under 38 C.F.R. 
§ 4.30, after which the current disability rating of 30 
percent was assigned, beginning August 1, 2006.  The veteran 
has continued to contend that his knee condition is worse 
than is contemplated by the assigned 30 percent disability 
[before and after the June 2006 surgery].

The last medical record in evidence regarding the veteran's 
knee is a surgical report by Dr. A.Y. dated June 5, 2006, the 
date of the veteran's left knee replacement surgery.  That 
record obviously does not describe the condition of the knee 
following surgery.  The evidence now of record thus does not 
describe veteran's current left knee condition, i.e., after 
the total knee replacement surgery.  A medical examination is 
therefore to determine the current condition of the veteran's 
left knee.  See 38 U.S.C.A. § 5103(d)(1); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [a thorough and 
contemporaneous medical examination is required when the 
record does not adequately reveal the current state of the 
claimant's disability].

The Board notes in passing that Diagnostic Code 5055 appears 
to require a 
100 percent disability rating for a period of one year after 
a knee replacement, and further observes that Note (1) under 
Diagnostic Code 5055 states that the 100 percent disability 
rating for 1 year following a knee replacement "will 
commence after initial grant of the 1-month total rating 
assigned under § 4.30 following hospital discharge."  The 
October 2006 rating decision does not explain why that 
provision was not followed.  This matter should be explored 
by the agency of original jurisdiction on remand.  

2.  Entitlement to an increased disability rating for 
service-connected osteochondritis of the right knee, 
currently evaluated 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
knee, currently evaluated 10 percent disabling.

The veteran's right knee was examined by VA examiners in July 
2002, more than five years ago.  The only relevant items of 
evidence in the record since the July 2002 examination of the 
right knee are a February 2003 X-ray indicating mild 
degenerative joint disease of the right knee; treatment notes 
of Dr. A.D.; and a November 2005 treatment note of Dr. A.Y.  
The veteran has continued to contend that his right knee 
condition is worse than that contemplated by the RO.  

A contemporaneous examination is necessary when a claimant 
contends the service-connected condition is worse than the 
currently assigned disability rating.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).   Specifically, the Board finds 
that the evidence of now record does not indicate to what 
degree any current right knee instability is manifested.  
Thus, the Board remands the issue for further medical 
examination to determine the current condition of the 
veteran's right knee.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran in 
writing and request that he identify any 
further medical treatment or examination 
he has received for his knee conditions.  
VBA should attempt to obtain and associate 
with the veteran's VA Claims folder any 
such records identified.

2.  After completion of the foregoing 
development, VBA should schedule the 
veteran for a physical examination to 
determine the current nature and extent of 
the left knee and right knee disabilities.  
The examiner specifically should examine 
and describe any limitation of flexion or 
extension of the veteran's right knee.  
Additionally, the examiner should describe 
whether the veteran's right knee exhibits 
recurrent subluxation or lateral 
instability.  Any scars on the veteran's 
knees should be examined and described.   
A report should be prepared and associated 
with the veteran's VA claims folder.  

3.  After undertaking any further 
evidentiary and/or procedural development 
which it deems to be necessary, VBA should 
adjudicate the veteran's claims of 
entitlement to increased disability 
ratings for the service-connected left 
total knee replacement, the service-
connected osteochondritis of the right 
knee, and the service-connected 
degenerative joint disease of the right 
knee.  With respect to the left knee 
disability, this adjudication should 
include consideration of the initial 
assignment of a 100 percent rating under 
Diagnostic Code 5055.   If the benefits 
sought on appeal remain denied, in whole 
or in part, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



